Citation Nr: 0940533	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependent's Educational Assistance 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 
1975.  The Veteran died in September 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  

In June 2009, the appellant presented testimony at a personal 
hearing conducted at the Phoenix RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate reflects that his immediate 
cause of death was metastatic carcinoma of unknown primary 
with other significant condition of CAD (coronary artery 
disease).  The appellant, the Veteran's widow, testified that 
the Veteran was diagnosed with bladder and prostate cancer in 
approximately 1992 and was treated until 2001.  In 2005, he 
was diagnosed with cancer that had metastasized from his 
liver from an unknown source.  The appellant contends that 
the Veteran's prostate cancer was a contributing cause of his 
death.  Further, she asserts that the Veteran is entitled to 
service connection for prostate cancer on a presumptive basis 
because he was exposed to Agent Orange while serving in 
Vietnam in country, which in turn metastasized to his liver 
and led to his death.  

In an August 2006 statement and during her hearing, the 
appellant contended that the Veteran was exposed to Agent 
Orange when sitting on top of barracks watching aircraft 
spray the chemical.  She also claims that the Veteran was in 
and out of Vietnam over a ten year period from approximately 
1962 to 1970 fixing planes as part of the 55th Reconnaissance 
Wing as an aircraft mechanic.  The Veteran's DD Form 214 
shows that his primary duty in the Airforce was aircraft 
pneudralic repair technician.  A March 2006 response from the 
National Personnel Records Center (NPRC) shows that the 
Veteran served on active duty from August 1954 to June 1975.  
Although the Veteran served during the Vietnam era, it is 
unclear from the current evidence of record whether he had 
service in Vietnam.  Notably, his service personnel records 
have not been associated with the claims file.  Consequently, 
on remand it should be ascertained whether the Veteran served 
in Vietnam and his service personnel records should be 
obtained.  38 C.F.R. § 3.159(c)(2).

During the hearing, the appellant also identified several 
places that the Veteran was treated for his claimed bladder, 
prostate, and liver cancer.  From 1992 to approximately 2001, 
the appellant stated that the Veteran received treatment for 
his prostate and bladder cancer from an unidentified private 
physician in Kansas City, Missouri.  In approximately 1999, 
he had a procedure where seeds were inserted into his bladder 
and prostate at the U.K.M.C.  In 1999, the Veteran and the 
appellant moved to Arizona where the Veteran received 
treatment from a new unidentified physician.  In 2005, the 
Veteran was diagnosed with liver cancer at B.H. in Arizona.  
The appellant testified that the Veteran did not receive 
treatment from the VA.  The undersigned left the record open 
for 60 days to afford the appellant an opportunity to obtain 
the identified records.  However, none have been associated 
with the claims file.  Consequently, because these records 
allegedly pertain to the claims on appeal, a remand is 
necessary to obtain these records.  38 C.F.R. § 3.159(c)(1).  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that 
the letter should be "tailored" to be responsive to the 
details of the application submitted.  Although there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing compliant notice.  The appellant does not 
contend that the Veteran filed a claim for service connection 
at any time during his life.  Although the appellant was 
provided with a notice letter in February 2006 that informed 
her that evidence showing that the Veteran died in service or 
medical evidence showing that the Veteran's service connected 
conditions caused or contributed to his death was needed, she 
was not informed of the elements necessary to establish 
service connection.  Further, the appellant was not provided 
with the Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) notice information.  Therefore, she should be provided 
with such on remand.  

The Board notes that the issue of entitlement to DEA benefits 
is "inextricably intertwined" with the issue of the cause of 
the Veteran's death.  Therefore, these issues must be 
remanded to the RO in accordance with the holding in Harris 
v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
notice that fully complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In particular 
the appellant should be provided with an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected to include the service 
connection elements.  

2.  Obtain the Veteran's service personnel 
records and ascertain whether he served in 
Vietnam.  

3.  Ask the appellant to identify the 
names of the private physicians who 
treated the Veteran for his bladder and 
prostate cancer from 1992 to 2001 in 
Kansas City, Missouri, and for his 
conditions to include liver cancer 
beginning in 1999 until his death in 
Arizona and obtain these records.  
Attempts to obtain records pertaining to 
prostate and bladder cancer from the 
U.K.M.C. (initials used to protect the 
identity of the Veteran and appellant, the 
full name of the facility should be 
identified in any correspondence to the 
appellant) in approximately 1999 and for 
records pertaining to liver cancer in 2005 
from B.H. in Arizona should also be made.  

4.  Based on the forgoing, if service in 
Vietnam is verified and, consequently, 
Agent Orange exposure is conceded, the 
Veteran's claims file should be forwarded 
to an appropriate VA medical examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including his 
service treatment records, and to comment 
as to whether it was at least as likely as 
not that any prostate or bladder cancer 
was a principal or contributory cause of 
the Veteran's death.  The Board is 
particularly interested in ascertaining 
whether the Veteran's immediate cause of 
death-metastatic carcinoma-metastasized 
from his prostate.  If a diagnosis of 
bladder cancer is found in the records, 
the examiner should also comment as to the 
likelihood (likely, unlikely, at least as 
likely as not) that bladder cancer was a 
result of exposure to Agent Orange.  

The examiner should also indicate whether 
it was at least as likely as not the 
Veteran's metastatic carcinoma of unknown 
etiology was related to his military 
service or whether his death was otherwise 
causally or etiologically related to his 
military service.  

(The term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not sufficient 
that a disorder, may have casually shared 
in producing death, but rather there must 
be a causal connection.)

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  Both claims are 
considered inextricably intertwined and 
should be adjudicated accordingly.  If the 
benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


